Citation Nr: 1445570	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from October 1966 through September 1989.

This matter comes on appeal before the Board of Veterans' Appeals from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for right ear hearing loss.

The issue of entitlement to service connection for hearing loss in the left ear has been raised by the Veteran's statement of July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Hearing loss in the right ear is etiologically related to service.


CONCLUSION OF LAW

Hearing loss in the right ear is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for right ear hearing loss.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  There is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

The Veteran contends that he has hearing loss in his right ear as a result of acoustic trauma during service, including from naval gunnery during training exercises.  The Veteran's service record shows that he served aboard Navy vessels for much of his military career.   

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Moreover, a July 2012 VA audiometric examination concluded that in-service acoustic trauma had, as likely as not, caused the Veteran's tinnitus.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The July 2012 VA examination established that the Veteran currently has a hearing loss disability for VA purposes, demonstrated by puretone threshold values over 40 decibels for all frequencies tested, as well as a speech discrimination score of 60 percent.  In reviewing the Veteran's service record, the VA examiner noted that audiometric data were not recorded on the Veteran's entrance examination.   In-service audiometric examination findings in 1980 showed response thresholds as high as 30 decibels bilaterally, and 1985 testing showed results as high as 25 decibels.  Per the examiner, in-service audiometric examination in 1986 found response thresholds as high as 35 decibels bilaterally.  Separation examination in 1989 showed hearing threshold results for both ears ranging from 15-25 decibels.  (On review of the service record, the Board observes that the Veteran had right ear thresholds of 25 to 30 decibels for all frequencies in 1980, 30 decibels at 6,000 hertz in 1986, and 25 decibels at 2,000 hertz on separation). 

The VA examiner diagnosed sensorineural hearing loss and tinnitus, and concluded that the Veteran's in-service acoustic trauma had inflicted outer hair cell damage sufficient to cause tinnitus, but not sufficient to cause hearing loss.  The examiner emphasized that the Veteran's service medical records include no findings consistent with VA's definition of hearing loss.  See 38 C.F.R. § 3.385. 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if not sufficient for an award of service connection.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service, the Court has held that 
38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric testing.  Id. at 159.

In this case, the Veteran's service medical records show repeated findings indicative of some degree of hearing loss.  Absent audiometric examination on entrance to military service, the Board must presume that the Veteran's hearing was sound prior to his enlistment, and so this hearing loss occurred in service.  See 38 C.F.R. 
§ 3.304.  Further, the July 2012 VA examiner has found that the Veteran experienced acoustic trauma during his military service, and that this trauma as likely as not damaged the Veteran's outer hair cells.  

The Veteran sustained sensorineural damage in service, the record reflects bilateral hearing loss during service, and the Veteran is presently diagnosed with sensorineural hearing loss bilaterally.  Sensorineural hearing loss is a chronic disease, per 38 C.F.R. § 3.309(a); the Board finds the evidence is at least in equipoise that the Veteran's current right ear hearing loss is continuous with that in service.  See 38 C.F.R. § 3.303(b).  

The Board finds that service connection for right ear hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for hearing loss in the right ear is granted.



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


